 

Exhibit 10.49

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Termination Agreement”) is effective as of
date set forth on the signature page hereof by and among CIG Wireless Corp., a
corporation incorporated in the State of Nevada (the “Company”) and ENEX Group
Management, S.A. (“ENEX”).

 

WHEREAS, the Company and ENEX have previously entered into a Corporate
Development Agreement on March 26, 2012, as amended on August 24, 2012
(collectively referred to herein as the “Corporate Development Agreement”);

 

WHEREAS, pursuant to the terms of the Corporate Development Agreement, ENEX
agreed to serve as development agent to the Company, and to assist (a) in the
offer and sale of the Company’s common stock or any class of preferred stock;
(b) to assist the Company to obtain credit or indebtedness financing; and/or (c)
to assist the Company to identify suitable mergers and acquisition companies and
assets;

 

WHEREAS, the Company and ENEX have previously entered into a Corporate
Consulting Agreement dated as of March 26, 2012 (the “Corporate Consulting
Agreement” and together with the Corporate Development, collectively, the
“Agreements”);

 

WHEREAS, pursuant to the terms of the Corporate Consulting Agreement, ENEX
agreed to provide advisory and consulting services to the Company; and

 

WHEREAS, the Company and ENEX have determined that it is in their mutual best
interest to terminate each of the Agreements as of the date hereof.

 

NOW, THEREFOR, in consideration of the premises and mutual covenants contained
in this Termination Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged as adequate in all
respects, the parties hereto agree as follows:

 

1.         Representations. ENEX represents and warrants to the Company that
prior to the date hereof, ENEX has not transferred, or attempted to transfer,
any of its rights or duties under the Agreements. ENEX hereby acknowledges that
ENEX has had an adequate opportunity to review this Termination Agreement. ENEX
has had the opportunity to, and to the extent desired to do so, has consulted
with counsel of ENEX’s own selection concerning the substance of this
Termination Agreement and the transactions contemplated hereby, including
without limitation, the legal, tax and investment consequences thereof.

 

2.         Termination of the Agreements. The Company and ENEX hereby jointly,
definitively and irrevocably terminate the Agreements, effective as of the date
hereof. ENEX acknowledges that except as set forth in this Termination
Agreement, all right to payment related to or pursuant to the Agreements shall
be terminated hereby.

 

 

 

 

TERMINATION AGREEMENT

 

3.              Termination Covenants.

 

(a)         In consideration for the termination of the Agreements, the Company
agrees as follows:

 

(i)         The Company shall pay to ENEX the fee due on the increase of the
Company’s current credit availability provided by Macquarie Bank Limited from
Fifteen Million U.S. Dollars ($15,000,000) to Twenty-Five Million U.S. Dollars
($25,000,000), which fee shall be equal to one-half of one percent (0.5%) of
such increased credit availability, and therefore such fee shall be Fifty
Thousand U.S. Dollars ($50,000) (the “Closing Fee”).  Such payment shall be due
within ten (10) calendar days of the date of effectiveness of the increase of
the Macquarie Bank Limited Credit Facility to Twenty-Five Million U.S. Dollars
($25,000,000).

  

(ii)          The Company shall pay to ENEX a fee of Twenty-Two Thousand U.S.
Dollars ($22,000) on the fifteenth (15th) calendar day of each month for the
three (3) months immediately following the date of this Termination Agreement
(the “Monthly Fee,” and together with the Closing Fee, the “Cash Payments”). The
Cash Payments shall be sent via wire transfer pursuant to those instructions set
forth on Exhibit A hereto.

 

(iii)          As a condition to this Agreement, Mr. Romain Gay-Crosier shall
execute and deliver a waiver to ENEX, in the form of Exhibit B hereto, pursuant
to which Mr. Gay-Crosier shall release ENEX from any and all obligations (i) to
provide Mr. Gay-Crosier with advance notice of the termination of his services
by ENEX or (ii) to pay further compensation to Mr. Gay-Crosier other than
obligations accrued through the date of this Termination Agreement.

 

(iv)         Upon satisfaction of all payments due from ENEX to Mr. Gay-Crosier
in respect of obligations accrued through the date of this Termination
Agreement, the Company shall have Mr. Gay-Crosier, at Company charge and
expense, to provide sixty (60) hours of services to ENEX (the “Consulting
Services”) at the Company’s offices, through December 31, 2013 at such dates and
times as commercially feasible for the Company during such period.

 

(b)         The parties hereto agree that the Cash Payments and Consulting
Services shall represent the only consideration to be paid to ENEX in
consideration for the termination of the Agreements, and ENEX shall receive no
further compensation for services rendered pursuant to the Agreements other than
the Cash Payments and the Consulting Services.

 

4.         Release. ENEX represents and warrants to the Company and any direct
or indirect subsidiary thereof and its officers, directors, employees,
representatives, shareholders, agents, attorneys, accountants, consultants and
affiliates and any successor to any of the aforementioned (collectively, the
“Released Parties”) that ENEX has no claims against the Company or any of the
Released Parties in connection with the termination of the Agreements. ENEX
hereby fully and forever releases and discharges the Released Parties from any
claim, and/or cause of action, that ENEX and all other persons having rights
under the Agreements, has with respect to any matter arising from or related to
the Agreements or the termination thereof, without regard to whether such claim
or cause of action is presently known or knowable. ENEX understands that in some
jurisdictions a general release does not extend to claims which a creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by such creditor must have materially affected such creditor’s
settlement with the debtor. Notwithstanding the foregoing, ENEX hereby expressly
waives and relinquishes all rights and benefits under any such provision of the
law of any applicable jurisdiction to such effect or similar effect with respect
to ENEX’s release of any claims ENEX may have against any of the Released
Parties. ENEX agrees to indemnify and hold harmless the Company and each of the
Released Parties and their respective successors and assigns from and against
any and all losses (including, without limitation, all reasonable fees, costs,
expenses and disbursements of counsel) incurred in connection with defending any
action of ENEX or any third party brought to contest this Termination Agreement,
or to revive the Agreements, or to dispute the validity and irrevocability of
the termination of the Agreements hereby.

 

2

 

 

TERMINATION AGREEMENT

 

5.         Further Action. The parties hereto shall execute and deliver all
further instruments and documents, provide all information and take or forbear
from all such action as may be necessary or appropriate to accomplish the
purposes of this Termination Agreement.

 

6.         Presumption. This Termination Agreement or any section thereof shall
not be construed against any party due to the fact that said Termination
Agreement or any section thereof was drafted by said party.

 

7.         Titles and Captions. All article, section and paragraph titles or
captions contained in this Termination Agreement are for convenience only and
shall not be deemed part of the context nor affect the interpretation of this
Termination Agreement.

 

8.         Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon either party hereto or any
other person shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable courier delivery service, or by facsimile (confirmed by mail), and
shall be deemed to be given for purposes of this Termination Agreement on the
day that such writing is delivered or sent to the intended recipient thereof in
accordance with the provisions of this section. Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
section, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto, in the case of
ENEX to the address of record on file with the Company; and in the case of the
Company, to the principal executive office of the Company.

 

9.         Severability. Should any provision of this Termination Agreement be
held by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Termination Agreement shall not be
affected by such holding and shall continue in full force in accordance with
their terms.

 

10.       Successors in Interest. Neither this Termination Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by either of
the parties hereto without the prior written content of the other party. Subject
to the preceding sentence, all rights relinquished by ENEX and all rights of the
Company under this Termination Agreement shall be final, binding and conclusive
upon the successors and assigns of the parties hereto.

 

11.       Counterparts. This Termination Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. This Termination Agreement
may be delivered via facsimile or scanned “PDF” which shall be an original for
all purposes.

 

12.       Entire Agreement; No Third-Party Beneficiaries. This Termination
Agreement constitutes the entire agreement, and supersedes and preempts all
prior agreements, understandings, or representations by or between the parties,
whether written or oral. This Termination Agreement cannot be modified, altered
or amended except by a writing signed by all the parties hereto. No waiver by
either party hereto of any provision or condition of this Termination Agreement
at any time shall be deemed a waiver of such provision or condition at any prior
or subsequent time or of any other provision or condition at the same or any
prior or subsequent time. Nothing in this Termination Agreement, express or
implied, is intended to confer upon any party, other than either party hereto
and their respective permitted successors and assigns, any rights or remedies
under or by reason of this Termination Agreement.

 

3

 

 

TERMINATION AGREEMENT

 

13.         Governing Law; Arbitration. This Termination Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the choice of law principles thereof. Any dispute,
claim or controversy arising out of or relating to this Termination Agreement or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Termination
Agreement to arbitrate, shall be determined by arbitration in the City of New
York before a single arbitrator. The arbitration shall be administered by JAMS
pursuant to JAMS’ Streamlined Arbitration Rules and Procedures. Judgment on any
Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction.

 

[Signature Page Follows]

 

4

 

 

TERMINATION AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
as of this 2nd day of August, 2013.

 

CIG Wireless Corp.

 

  By: /s/ Paul McGinn       Name: Paul McGinn       Title:   Chief Executive
Officer       Address: Five Concourse Parkway, Suite 3100         Atlanta,
Georgia 30328  

 

ENEX Group Management, S.A.

 

  By: /s/ Arthur Davis       Name: Arthur Davis       Title: Chief Executive
Officer       Address: Rue du Rhône 14, CH-1204 Genève         Switzerland  

 

5

 

 

TERMINATION AGREEMENT

 

Exhibit A

 

Wire Transfer Instructions for ENEX Group Management, S.A.

 

Exhibit B

 

Waiver of Romain Gay-Crosier



         

6

 

 

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT (this “Waiver Agreement”) is dated as of the date set
forth on the signature page hereof by and between Romain Gay-Crosier (“RGC”) and
ENEX Group Management, S.A. (“ENEX”).

 

WHEREAS, GIC Wireless Corp. (“GIC”) and ENEX have entered into (i) a Corporate
Development Agreement, dated March 26, 2012, as amended on August 24, 2012 (the
“Corporate Development Agreement”) and (ii) a Corporate Consulting Agreement,
dated as of March 26, 2012 (the “Corporate Consulting Agreement” and together
with the Corporate Development, the “Agreements”);

 

WHEREAS, GIC and ENEX have agreed to terminate the Agreements in accordance with
a Termination Agreement of equal date herewith, subject to the agreement by RGC
to waive certain rights as more fully set forth herein; and

 

WHEREAS, RGC desires to waive such rights and agree to provide certain services
to ENEX.

 

NOW, THEREFOR, in consideration of the premises and mutual covenants contained
in this Waiver Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged as adequate in all respects,
the parties hereto agree as follows:

 

1.         Termination and Waiver. The services of RGC to ENEX are hereby
acknowledged as terminated with full force and effect upon execution of the
Termination Agreement (the “Effective Date”). RGC hereby unconditionally and
irrevocably waives any obligation of ENEX to: (a) provide RGC with advance
notice of termination of RGC services; and (b) pay any consideration for
services rendered after the Effective Date. ENEX hereby unconditionally and
irrevocably waives any obligation of RGC to: (x) provide ENEX with any advance
notice of termination of RGC services; and (y) any obligation of RGC to render
any services on or after the Effective Date. Any and all compensation and
related obligations due and payable to RGC by ENEX arising prior to the
Effective Date shall remain fully due and payable to RGC not later than thirty
(30) days following the date of this Termination Agreement.

 

2.         Titles and Captions. All article, section and paragraph titles or
captions contained in this Waiver Agreement are for convenience only and shall
not be deemed part of the context nor affect the interpretation of this Waiver
Agreement.

 

3.         Severability. Should any provision of this Waiver Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Waiver Agreement shall not be affected
by such holding and shall continue in full force in accordance with their terms.

 

4.         Successors in Interest. Neither this Waiver Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either of the
parties hereto without the prior written content of the other party. Subject to
the preceding sentence, all rights relinquished by RGC and all rights of ENEX
under this Waiver Agreement shall be final, binding and conclusive upon the
successors and assigns of the parties hereto.

 

5.         Counterparts. This Waiver Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. This Waiver Agreement may
be delivered via facsimile or scanned “PDF” which shall be an original for all
purposes.

 

7

 

 

6.         Entire Agreement; No Third-Party Beneficiaries. This Waiver Agreement
constitutes the entire agreement, and supersedes and preempts all prior
agreements, understandings, or representations by or between the parties,
whether written or oral, with respect to the subject matter hereof. This Waiver
Agreement cannot be modified, altered or amended except by a writing signed by
all the parties hereto. No waiver by either party hereto of any provision or
condition of this waiver Agreement at any time shall be deemed a waiver of such
provision or condition at any prior or subsequent time or of any other provision
or condition at the same or any prior or subsequent time. Except with respect to
the second sentence of Section 1, Nothing in this Waiver Agreement, express or
implied, is intended to confer upon any party, other than either party hereto
and their respective permitted successors and assigns, any rights or remedies
under or by reason of this Waiver Agreement.

 

7.         Arbitration. Any dispute, claim or controversy arising out of or
relating to this Waiver Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Waiver Agreement to arbitrate, shall be determined by
arbitration in the City of Atlanta, Georgia, before a single arbitrator. The
arbitration shall be administered by JAMS pursuant to JAMS’ Streamlined
Arbitration Rules and Procedures. Judgment on any Award may be entered in any
court having jurisdiction. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver Agreement as of
this 1st day of August, 2013.

 

Romain Gay-Crosier

 

  /s/ Romain Gay-Crosier     Address:  

 

ENEX Group Management, S.A.

 

  By: /s/ Arthur Davis       Name: Arthur Davis       Title: Chief Executive
Officer       Address: Rue du Rhône 14, CH-1204 Genève         Switzerland  

  



9

